Citation Nr: 1310894	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  05-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975 and from December 2001 to July 2002.  He had additional duty in the Air National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Columbia, South Carolina.  It was previously remanded by the Board in May 2007, May 2009, September 2010, and April 2012.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has osteoarthritis of the bilateral knees as a result of his military service.  

Service treatment records from the Veteran's first period of active service show complaints of knee pain, with no known trauma.  Around September 1974 the Veteran complained of left knee pain and was diagnosed with chrondomalacia patella after an x-ray.  There were no documented complaints of knee problems at discharge.  Service treatment records from the Veteran's period of National Guard service, which occurred after his first period of active service, also show occasional complaints of knee pain.  The Veteran contends that knee pain gradually developed during his first period of service, with no specific injury, and continued after that time.  His knee pain was worse on the left side.  The Veteran is competent to report observable symptoms, such as that he experienced knee pain.  The Board finds the Veteran's complaints of intermittent knee pain since service to be credible.

This case was remanded for examinations with opinion on several occasions; the Veteran was most recently examined in May 2012.  At that time, the examiner opined that the Veteran's episode of chrondomalacia in service seemed to be self-limiting and there was no evidence of a chronic condition.  Therefore, his current knee disorder was less likely than not related to service.  

However, as mentioned above, the Board finds that the Veteran's reports of intermittent knee pain that began during service are credible.  The examiner did not give credence to these reports when providing his opinion, because he found the Veteran's single documented complaint of knee pain to be self-limiting.  Additionally, the examiner should discuss this information with respect to aggravation during the Veteran's second period of service.  Therefore, a new opinion is necessary that considers the Veteran's reports of recurrent knee pain since service.  Accordingly, the case is REMANDED for the following action:

1.  Arrange for a qualified examiner to review the claims file to include any evidence contained in Virtual VA file.  The examiner should then provide an opinion concerning whether it is at least as likely as not (at least 50 percent likely) that the Veteran's arthritis of the bilateral knees had its onset during, or was caused or aggravated by beyond normal progression, service.  In providing this opinion the examiner should accept the Veteran's statements that he experienced gradual onset knee pain during his first period of service in the 1970s and had intermittent knee pain since that time.  

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if necessary, the case should be returned to the Board for appellate disposition. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


